DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7,9,12, 13,14, 18, 22 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. US 2021/0202439.
Regarding claim 1, Wu shows in fig.1A-12B, a power semiconductor module (1)[0025], comprising: a leadframe comprising a first die pad (101)[0026], a second die pad (103)[0026] separated from the first die pad (101), a first power lead (portion 131 extended from 101) formed as an extension of the first die pad (101), a second power lead (142) of  separated from the first and second die pads (101,103), and a first connection region (141 extending from 142) formed as an extension of the second power lead (141) alongside the second die pad (103); a first plurality of power semiconductor dies (11-1-11-6) attached to the first die pad (101) and electrically coupled in parallel [0031,0032]; a second plurality of power semiconductor dies (12-1-12-6)[0033] attached to the second die pad (103) and electrically coupled in parallel [0031,0032]; a first electrical connection (104)[0039] extending between the first plurality of power semiconductor dies (11) and the second die pad (103) in a first direction; and a second electrical connection (105) extending between the second plurality of power semiconductor dies (12) and the first connection region (141) in the first direction.
Regarding claim 2, Wu shows in fig.1A-12B, a power semiconductor module (1), wherein the first die pad (101), the second die pad (103) and the first connection region (141) are disposed in a row, and wherein the second die pad (103) is interposed between the first die pad (101) and the first connection region (141).
Regarding claim 5, Wu shows in fig.1A-12B, a power semiconductor module wherein the first plurality of power semiconductor dies (11) comprises first power transistor dies, wherein the second plurality of power semiconductor dies comprises second power transistor dies (12), wherein the first power transistor dies and the second power transistor dies are electrically coupled in a half bridge configuration [0029], and wherein the leadframe further comprises a first gate lead (G1), a second gate lead (G2) and an output lead (15) formed as an extension of the second die pad (103).
Regarding claim 7, Wu shows in fig.1A-12B,a device  wherein the first power transistor dies (11) are attached to the first die pad (101) in a first row, wherein the second power transistor dies (12) are attached to the second die pad (103) in a second row parallel to the first row, and wherein the first connection region (141) of the second power lead extends lengthwise in a direction parallel to the first and the second rows.
Regarding claim 9, Wu shows in fig.1A-12B, a power semiconductor module (1), wherein the first electrical connection (104) comprises a plurality of first ribbon bonds [0033], and wherein the second electrical connection (105) comprises a plurality of second ribbon bonds [0031,0033].
Regarding claim 12, Wu shows in fig.1A-12B, a power semiconductor module, wherein the first connection region (141) is narrower than the first die pad (101) and the second die pad (103) as measured in the first direction.
Regarding claim 13, Wu shows in fig.1A-12B, a power semiconductor module (1), comprising: a leadframe comprising a first die pad (101), a second die pad (103) separated from the first die pad (101), a positive DC lead (131) formed as an extension of the first die pad (101), a negative DC lead (15), a phase output lead (141), and a first connection region formed as an extension of the negative DC lead alongside the second die pad (103); a plurality of high-side power transistor dies (11) attached to the first die pad and electrically coupled in parallel [0031-0032]; a plurality of low-side power transistor dies (12) attached to the second die pad (103) and electrically coupled in parallel [0031]; a first electrical connection (104) extending between the plurality of high-side power transistor dies (11) and the second die pad (103) in a first direction; and a second electrical connection (105) extending between the plurality of low-side power transistor dies (12) and the first connection region (141) in the first direction, wherein the plurality of high-side power transistor dies (11) and the plurality of low-side power transistor dies (12) are electrically coupled in a half bridge [0031] configuration having a switching node [0052] which is accessible via the phase output lead.
Regarding claim 14, Wu shows in fig.1A-12B, a power semiconductor module wherein the first die pad (101), the second die pad (103) and the first connection region (141) are disposed in a row, and wherein the second die pad (103) is interposed between the first die pad (101) and the first connection region (141).
Regarding claim 18, Wu shows in fig.1A-12B, a power semiconductor module wherein the first electrical connection (104) comprises a plurality of first ribbon bonds [0031], and wherein the second electrical connection (105) comprises a plurality of second ribbon bonds [031].
Regarding claim 22, Wu shows in fig.1A-12B, a power semiconductor module, wherein the high-side power transistor dies (11) are attached to the first die pad (101) in a first row, wherein the low-side power transistor dies (12) are attached to the second die pad in a second row parallel to the first row, and wherein the first connection region (141) of the negative DC lead extends lengthwise in a direction parallel to the first and the second rows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 6,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-5,7,9,12-16,18,22, and further in view of Zeng US 2012/0014059.
Regarding claims 6,17, Wu differs from the claimed invention because he does not explicitly disclose a device a third electrical connection between the first gate lead of the leadframe and a gate terminal of each first power transistor die; and a fourth electrical connection between the second gate lead of the leadframe and a gate terminal of each second power transistor die, wherein the third electrical connection extends perpendicular with respect to the first electrical connection between the gate terminals of the first power transistor dies, wherein the fourth electrical connection extends perpendicular with respect to the second electrical connection between the gate terminals of the second power transistor dies.
Zeng discloses and shows in fig.12, 17 a third electrical connection (wire extending from S4 perpendicular to electrical connection between S4,S3 on lateral side) between the first gate lead of the leadframe and a gate terminal of each first power transistor die; and a fourth electrical connection (wire extending from S3 perpendicular to electrical connection between S4,S3 on lateral side) between the second gate lead of the leadframe and a gate terminal of each second power transistor die, wherein the third electrical connection (explained above) extends perpendicular with respect to the first electrical connection between the gate terminals of the first power transistor dies, wherein the fourth electrical connection (explained above) extends perpendicular with respect to the second electrical connection between the gate terminals of the second power transistor dies (S4,S3).
Zeng is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zeng in the device of Wu because it would enhance the power density or efficiency and provides an implementation of the power module [0013].
3.	Claims 8,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-5,7,9,12-16,18,22, and further in view of Yea US 2006/0043545.
Regarding claim 8, Wu differs from the claimed invention because he does not explicitly disclose a device wherein the first plurality of power semiconductor dies comprises first power diode dies, and wherein the second plurality of power semiconductor dies comprises second power diode dies.
Yea discloses [0025] wherein the first plurality of power semiconductor dies (20-25) comprises first power diode dies, and wherein the second plurality of power semiconductor dies comprises second power diode dies.
Yea is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yeah in the device of Wu because diode is a commonly used component to one POSITA, it would have been obvious to POSITA to consider a diode as a component for the device and also it would provide a device with low resistance and reduced cost [0006].
Regarding claim 21, Wu shows in fig.1A-12B, a power semiconductor module.
 Wu differs from the claimed invention because he does not explicitly disclose a device wherein the first connection region is narrower than the first die pad and the second die pad as measured in the first direction.
Yea shows in fig.3, a device wherein the first connection region is narrower than the first die pad and the second die pad as measured in the first direction.
Yea is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yeah in the device of Wu because it would provide a device with low resistance and reduced cost [0006] and facilitate electrical connections.
4.	Claims 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-5,7,9,12-16,18,22, and further in view of Connah US 2003/0107120.
Regarding claims 10,19, Wu differs from the claimed invention because he does not explicitly disclose a device wherein the first plurality of power semiconductor dies comprises first IGBT (insulated gate bipolar transistor) dies, wherein the second plurality of power semiconductor dies comprises second IGBT dies, and wherein the power semiconductor module further comprises: a first plurality of power diode dies attached to the first die pad and electrically coupled antiparallel with the first IGBT dies via the first die pad and the first electrical connection; and a second plurality of power diode dies attached to the second die pad and electrically coupled antiparallel with the second IGBT dies via the second die pad and the second electrical connection.
Connah shows inn fig.4, and discloses [0026] a device wherein the first plurality of power semiconductor dies (on Q1) comprises first IGBT (insulated gate bipolar transistor) dies (70), wherein the second plurality of power semiconductor dies  (Q6) comprises second IGBT dies (78,80), and wherein the power semiconductor module further comprises: a first plurality of power diode dies (on Q1) attached to the first die pad and electrically coupled antiparallel with the first IGBT dies  (70) via the first die pad and the first electrical connection; and a second plurality of power diode (Q6) dies attached to the second die pad and electrically coupled antiparallel with the second IGBT dies (80) via the second die pad and the second electrical connection.
Connah is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Connah in the device of Wu because it reduces coupling between the phases and thus reduces unwanted spikes and crosstalk [0007].
5.	Claims 11,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-5,7,9,12-16,18,22, and further in view of Connah US 2003/0107120.
Regarding claims 11,20, Wu differs from the claimed invention because he does not explicitly disclose a device a heat sink thermally coupled to and electrically insulated from the first die pad, the second die pad and the first connection region at a side of the leadframe which faces away from the power semiconductor dies.
Zen shows in fig.1, a heat sink (11) thermally coupled to and electrically insulated from the first die pad, the second die pad and the first connection region at a side of the leadframe which faces away from the power semiconductor dies (14).
Zen is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wu. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zen in the device of Wu because the thermal performance of the package body can be further improved [0031].
Response to Arguments
6.	Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive. Applicant argues that the second power lead cannot be depicted as 15. The Examiner corrected the record  to depict the second power lead as item 142.

Allowable Subject Matter
6.	Claims 3, 4, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813